DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

The amendment filed 02 December 2021 has been entered.  Claims 1-4, 7 and 9-14 are currently pending in the application.  The rejections of record from the office action dated 25 June 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markovich et al. (US 2008/0269388 A1).
Regarding claims 1-4, 7, and 9-14, Markovich discloses a liner for metal or plastic closures for beverage containers (i.e. a vessel cap made of metal or plastic comprising a seal insert) (abstract [0243]), wherein the liner may comprise an ethylene/alpha olefin block copolymer, in an amount of 1% to 99.5% ([0015]) and at least one other polymer (i.e. encompassing three or four), wherein the other polymers may be LLDPE (i.e. polyolefin polymer; linear low-density polyethylene (LLDPE)), polypropylene (i.e. polypropylene) and combinations thereof in amounts of 5 to 95 wt% ([0017], [0154], [0133]) (overlapping 10% propylene; overlapping 25% by weight propylene and LLDPE), wherein the other polymers may be SEBS ([0135]), wherein the SEBS may comprise 1% to 95% ([0140]) (i.e. styrene-based block copolymer; SEBS; overlapping at least 5% by weight 33% by weight), wherein the liner may comprise white oil in an amount of 0 to 50 wt% ([0184]) (i.e. oil component; white oil; overlapping between 5 % by weight and 50 % by weight in relation to the total weight of the seal material; overlapping 40% by weight of oil component), wherein the liner can withstand pasteurization at 100°C, and an upper use service temperature of at least 90°C (i.e. can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 
Regarding claim 11, given that the cap may be metal ([0243]), it is the examiner’s position that it may be rolled on.  Additionally, it would have been obvious to make the cap a lug screw cap, press on twist off cap, hooded, crimp on or single use given that these are well known types of container closures that are appropriate depending on the end use of the cap.  
Regarding claim 12, while there is no specific disclosure of the size of the cap, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the cap correspond to an inner diameter of the vessel opening of more than 2.5 cm depending on the end use of the cap and the size of the container opening.
Regarding claims 13 and 14, it is the examiner’s position that the cap will intrinsically have at least some degree of gas barrier effect and some degree of vacuum retention in the closed state, or it would have been obvious to design the cap to have these features since they are well known features of caps for beverage containers.

Response to Arguments

Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive.
Applicant argues that the office has not demonstrated that a person of ordinary skill in the art would have been led to select the claimed combination and have a reasonable expectation of success that it would provide a sealing material that can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C.
Applicant’s argument is unpersuasive given that Markovich discloses that the liner can withstand pasteurization at 100°C, and an upper use service temperature of at least 90°C (i.e. can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C) ([0046]-[0048]).
Applicant argues that the instant invention demonstrates unexpected results.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the instant invention demonstrates unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Markovich discloses a laundry list of polymers.
Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Applicant argues that Markovich discloses 57 blends in Tables 12 and 13 and none teach the polymers claimed.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant argues that the instant case is similar to In re Stephan Co., 868 F.3d 1342, 1348 (Fed. Cir. 2017) and states that Markovich does not provide any reason to arrive at the specific combination of polymers in specific amounts and the specific ability to withstand a pasteurization temperature up to 98°C and sterilization at temperatures up to 132°C.
Applicant’s argument is unpersuasive because the claimed polymers are recited in Markovich in overlapping amounts.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, Markovich discloses that the liner can withstand pasteurization at 100°C, and an upper use service temperature of at least 90°C (i.e. can be pasteurized at temperatures up to 98°C and can be sterilized at temperatures up to 132°C) ([0046]-[0048]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880. The examiner can normally be reached 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C YAGER/           Primary Examiner, Art Unit 1782